Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
3.	For claims 1, 3, 5-8, 10-, 13-14 and 16-20, , the phrases “at least one of”, “one or more” and “and/or” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 13 contains the trademark/trade name Bluetooth Low Energy.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a reduced power wireless personal area network protocol and, accordingly, the identification/description is indefinite.
Examiner recommends amending claim 13 to recite a generic description of the trademark “Bluetooth Low Energy” or make a statement limiting the meaning of “Bluetooth Low Energy” to the version specified in Applicant’s Specification (note paragraph [0050]) and forgoing any other future meaning of the trademark.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Golsch (U.S. Patent Application Publication 2019/0306711), and further in view of Achtien et al. (U.S. Patent Application Publication 2020/0029371; hereafter “Achtien”).
For claims 1 and 14, Golsch teaches a device and method, comprising:
at least one data processor (note paragraph [0024], processor); and
at least one memory storing instructions which, when executed by the at least one data processor (note paragraph [0024], memory stores system executed by processor), cause the device to at least:
anonymize at least a portion of an advertisement (note paragraph [0049], advertising device encrypts advertising data 68), the portion including data identifying at least one of the device and a user equipment associated with the device (note paragraphs [0038] and [0040], advertising data 68 includes UUID 70; UUID 70 includes service ID 76 and target ID 78); and
transmit, to one or more devices including the user equipment, the anonymized advertisement (note paragraph [0042], step 702, advertising device transmits advertising packet to scanner).


device is a vaporizer device

Cameron teaches:
device is a vaporizer device (note paragraph [0035], mobile device communicates with vaporizer over BLE connection)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encryption of BLE advertising data of Golsch and the BLE connection between a mobile device and a vaporizer of Achtien. It would have been obvious because a simple substitution of one known element (BLE connection to a vaporizer of Achtien) for another (connection between other BLE compatible devices of Golsch) would yield the predictable results of a mobile device and a vaporizer making a BLE connection (Achtien) where the BLE advertisements are encrypted (Golsch).


For claims 2 and 15, the combination of Golsch and Achtien teaches claims 1 and 14, wherein the user equipment includes an application for configuring the vaporizer device (note paragraph [0054] of Achtien, mobile device executes applications to control functions of the vaporizer, i.e. configure the vaporizer).




For claims 3 and 16, the combination of Golsch and Achtien teaches claims 2 and 15, wherein the vaporizer device is further caused to at least anonymize at least the portion of the advertisement by masking one or more fields of the advertisement (note paragraph [0049] of Golsch, advertiser data 68 is encrypted) while leaving at least one field of the advertisement in plaintext (note paragraph [0049] and Fig. 8 of Golsch, AD header 94 is added in plaintext to advertising packet 60).

For claims 4 and 17, the combination of Golsch and Achtien teaches claims 3 and 16, wherein the vaporizer device is further caused to at least mask the one or more fields based on a cryptographic algorithm (note paragraph [0049] of Golsch, advertiser data 68 is encrypted using encryption algorithm).



For claims 6 and 19, the combination of Golsch and Achtien teaches claims 4 and 17, wherein the cryptographic algorithm receives as an input, the one or more fields in plaintext and one or more shared keys, and wherein the cryptographic algorithm provides as an output, the one or more fields in cipher text (note paragraph [0049] and Fig. 8 of Golsch, clear text advertiser data 68 and shared key are input into encryption algorithm and encrypted advertising data is output).

For claims 7 and 20, the combination of Golsch and Achtien teaches claims 1 and 14, wherein the vaporizer device is further caused to at least:
receive a connection request from the user equipment (note paragraph [0031] of Golsch, step 602, devices exchange security information in pairing connection request); and
establish, in response to the connection request being received, a secure connection with the user equipment, wherein the secure connection is secured based on one or more locally stored shared keys (note paragraphs [0032] and [0034] of Golsch, secure connection is established using IRK, i.e. locally stored shared key), and wherein the one or more locally stored shared keys are exchanged with the user 

For claim 11, the combination of Golsch and Achtien teaches claim 1, wherein the data identifying at least one of the vaporizer device and the user equipment associated with the vaporizer device comprises an identifier of the vaporizer device, an identifier of a manufacturer of the vaporizer device, or a combination thereof (note paragraphs [0037] and [0040] of Golsch, advertising data includes MAC address and target ID, i.e. identifier of user equipment associated with device and identifier of device).

For claim 12, the combination of Golsch and Achtien teaches claim 1, wherein to anonymize the advertisement wherein the vaporizer device is further caused to at least include an anonymized indicator in the advertisement (note paragraphs [0040] and [0049] of Golsch, target ID is indicator of targeted devices and included in encrypted data).

For claim 13, the combination of Golsch and Achtien teaches claim 1, wherein the advertisement comprises one or more of: a Bluetooth low energy advertisement, and a beacon (note paragraph [0023] of Golsch, advertising device uses BLE).

8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golsch and Achtien as applied to claim 7 above, and further in view of McNabb (U.S. Patent Application Publication 2019/0311452).
For claim 8, the combination of Golsch and Achtien differs from the claimed invention in that they fail to teach:
wherein the vaporizer device is further caused to at least: detect a reset indication; and erase, in response to the reset indication being detected, the one or more locally stored shared keys.

McNabb teaches:
wherein the vaporizer device is further caused to at least: detect a reset indication; and erase, in response to the reset indication being detected, the one or more locally stored shared keys (note paragraph [0049], key remove request is a detected reset indication that removes the key from storage).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Golsch and Achtien and the key remove request of McNabb. It would have been obvious because combining prior art elements (BLE connection of the combination of Golsch and Achtien; key removal request in BLE of McNabb) according to know methods would yield the predictable results of a BLE connection that uses encrypted advertisement data (the combination of Golsch and Achtien) where a key removal request from a device will remove the shared key from storage (McNabb).

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golsch, Achtien and McNabb as applied to claim 8 above, and further in view of Ketari (U.S. Patent Application Publication 2011/0169654).
For claim 9, the combination of Golsch, Achtien and McNabb differs from the claimed invention in that they fail to teach:
wherein the reset indication comprises a shaking gesture.

Ketari teaches:
wherein the reset indication comprises a shaking gesture (note paragraph [0137] and [0141], disconnection event, i.e. reset indication, is made by shaking the device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Golsch, Achtien and McNabb and the disconnection request by shaking device of Ketari. It would have been obvious because combining prior art elements (BLE connection of the combination of Golsch, Achtien and McNabb; disconnection request by shaking device of Ketari) according to know methods would yield the predictable results of a BLE connection that uses encrypted advertisement data (the combination of Golsch and Achtien) where a key removal request from a device will remove the shared key from storage (McNabb) which is indicated by shaking the device (Ketari).


10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golsch and Achtien as applied to claim 7 above, and further in view of Schilling et al. (U.S. Patent Application Publication 2018/0028827; hereafter “Schilling”).
For claim 10, the combination of Golsch and Achtien differs from the claimed invention in that they fail to teach:
wherein the one or more locally stored shared keys comprises application layer shared keys.

Schilling teaches:
wherein the one or more locally stored shared keys comprises application layer shared keys (note paragraph [0119], communication messages can be encrypted with link layer key and/or application layer key).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Golsch and Achtien and the application layer key of Schilling. It would have been obvious because combining prior art elements (BLE connection of the combination of Golsch and Achtien; application layer key of Schilling) according to know methods would yield the predictable results of a BLE connection that uses encrypted advertisement data (the combination of Golsch and Achtien) where BLE messages are encrypted using a link layer key and/or an application layer key (Schilling).



Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aumasson (U.S. Patent Application Publication 2021/0400472) teaches encryption of advertising data (note paragraphs [0038] and [0052]-[0053]).

Chakrabarty (“Black Networks for Bluetooth Low Energy”) teaches encryption of BLE advertising data (note page 13, A. BLE Black Advertising PDU).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/David J Pearson/Primary Examiner, Art Unit 2438